The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone conversation with Attorney Hwang on 07/15/2022.
The application has been amended as follows: 
1. A semiconductor device comprising: 
first well regions disposed in a substrate and spaced apart from each other; 
a connection doped region disposed between the first well regions; and 
a first interconnection line electrically connected to the connection doped region through a first contact, 
wherein the first well regions and the connection doped region include impurities of a first conductivity type, 
wherein a concentration of the impurities in the connection doped region is higher than that in the first well regions, 
wherein the first well regions extend into the substrate to a depth larger than that of the connection doped region, and 
wherein a first portion of the connection doped region is disposed in the first well regions and a second portion of the connection doped region directly contacts the substrate.

10. A semiconductor device comprising: 
a substrate including an active fin, the active fin protruding upward from the substrate and extending in a first direction; 
first well regions in the substrate and spaced apart from each other in the first direction; 
a connection doped region disposed in the active fin between the first well regions; and 
a first interconnection line electrically connected to the connection doped region through a first contact, 
wherein the first well regions and the connection doped region comprise impurities of a first conductivity type, 
a concentration of the impurities in the connection doped region is higher than that in the first well regions, and 
wherein a first portion of the connection doped region is disposed in the first well regions and a second portion of the connection doped region directly contacts the substrate.

19. A semiconductor device comprising: 
a substrate including impurities of a first conductivity type; 
first well regions disposed in a substrate, and including a first one of the first well regions and a second one of the first well regions that are spaced apart from each other in a first direction; 
a connection doped region disposed between the first and second ones of the first well regions; 
first doped regions disposed in the first well regions, respectively, the first doped regions including a first one of the first doped regions disposed in the first one of the first well regions and a second one of the first doped regions disposed in the second one of the first well regions; and
a first interconnection line electrically connected to the connection doped region and the
first and second ones of the first doped regions through first contacts, 
wherein each of the first and second ones of the first well regions, the connection doped region, and the first and second ones of the first doped regions includes impurities of a second conductivity type different from the first conductivity type,
wherein a concentration of the impurities in each of the connection doped region and the first and second ones of the first doped regions is higher than that in each of the first and second ones of the first well regions, and
wherein a first portion of the connection doped region is disposed in the first one of the first well regions, a second portion opposite to the first portion of the connection doped region is
disposed in the second one of the first well regions, and a third portion between the first and second portions of the connection doped region directly contacts the substrate.

Claims 1-8, 10-17 and 19-20 are allowable. The restriction requirement, as set forth in the Office action mailed on 02/03/2022, has been reconsidered in view of the allowability of claim 1 to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 9 and 18 directed to a non-elected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising: 
wherein a first portion of the connection doped region is disposed in the first well regions and a second portion of the connection doped region directly contacts the substrate.

Independent Claim 10, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising:
wherein a first portion of the connection doped region is disposed in the first well regions and a second portion of the connection doped region directly contacts the substrate.

Independent Claim 19, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a semiconductor device, comprising:
wherein a first portion of the connection doped region is disposed in the first well regions and a second portion of the connection doped region directly contacts the substrate.
 
Each of the dependent claims depends on above allowed independent claims and each is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817